Citation Nr: 1605048	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  11-18 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.  

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a total right knee arthroplasty, currently evaluated as 30 percent disabling. 

4.  Entitlement to an increased rating for right hip arthritis, currently evaluated as 10 percent disabling. 

5.  Entitlement to an increased rating for left hip arthritis, currently evaluated as 10 percent disabling. 

6.  Entitlement to special monthly compensation based on aid and attendance after November 1, 2011. 


REPRESENTATION

Appellant represented by:	Charles. D. Romo, Attorney


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to March 1983. 

These matters are before the Board of Veterans' Appeals (Board) from a December 2008 rating decision and a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The December 2008 rating decision denied the Veteran's claim of entitlement to a TDIU.  The Veteran filed a timely Notice of Disagreement (NOD) in March 2009.  The RO issued a Statement of the Case (SOC) in June 2011 and the Veteran filed a VA Form 9 Substantive Appeal in July 2011.  

The June 2010 rating decision continued the Veteran's ratings for degenerative joint disease of the left knee, right knee, left hip and right hip, each of which was rated as 10 percent disabling.  The Veteran filed a NOD in June 2010, and the RO issued a SOC in April 2013.  By a rating decision dated April 2013, the RO granted a temporary tota disability rating from September 20, 2010, to October 31, 2011, and increased the Veteran's evaluation of right total knee arthroplasty to 30 percent disabling, effective November 1, 2011.  The Veteran subsequently filed a VA Form 9, substantive appeal, in July 2013.  

The current claim has been processed through the Veterans Benefits Management System (VBMS).  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of increased disability ratings for bilateral lower extremity peripheral neuropathy have been raised by the record in a March 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling; an increased rating for residuals of a total right knee arthroplasty, currently evaluated as 30 percent disabling; and entitlement to special monthly compensation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected orthopedic disabilities of the bilateral hands, bilateral wrists, bilateral hips, and bilateral knees affect a single body system and combine to a 60 percent rating.

2.  The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  TDIU

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  38 C.F.R. § 4.16(a)(3). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In determining whether an appellant is entitled to a TDIU, the veteran's nonservice-connected disabilities and advancing age may not be considered.  38 C.F.R. § 4.19.

Here, the Veteran is no longer employed.  The evidence of record shows that the Veteran retired in April 1999 from the U.S. Postal Service.  (See October 2007 Veteran's Application for Increased Compensation Based on Unemployability.)

The Veteran filed his claim for a TDIU in October 2007, claiming that he was unemployable due to his service-connected arthritis.  At that time, he was in receipt of a total disability rating of 80 percent.  He was assigned a 30 percent rating for pes planus with hallux valgus and bunions, a 10 percent rating for hypertension, a 10 percent rating for residuals of frostbite, a 10 percent rating for arthritis of the left hand, a 10 percent rating for arthritis of the right hand, a 10 percent rating for arthritis of the left hip, a 10 percent rating for arthritis of the right hip, a 10 percent rating for arthritis of the left wrist, a 10 percent rating for arthritis of the right wrist, a 10 percent rating for degenerative joint disease of the left knee, and a 10 percent rating for degenerative joint disease of the right knee.  The Veteran's arthritis disabilities are considered disabilities affecting a single body system as they all affect the orthopedic system.  See 38 C.F.R. § 4.16(a)(3).  Combined, these disabilities have been ratable at 60 percent since January 12, 2004.  See 38 C.F.R. §§ 4.25; 4.26 (2011).  Thus, the threshold disability percentage requirement for a TDIU under section 4.16(a) is met throughout the entire period on appeal.

VA treatment records dating from September 2007 show that the Veteran was seen due to chronic worsening right knee pain as well as other pain.  

A joints examination was conducted in May 2010; at that time the Veteran complained of pain in both hips, with the right hip being more severe than the left.  He denied weakness, swelling, heat, giving way, and locking; but, he endorsed symptoms of stiffness, and fatigability and lack of endurance bilaterally.  The Veteran reported taking pain medication to control some of the pain; he noted that he has flare ups at least once per day bilaterally, which increases the pain he feels in both hips.  He stated that rest and medication relieve his pain; the functional limitations included climbing stairs and sleeping on his side.  He endorsed the use of an assistive device for ambulation for the last 8 years.  The examiner did not provide an opinion regarding the disabilities' impact on his employment due to the fact that the Veteran was retired.

A similar examination was conducted regarding the Veteran's knees at the same time.  He described his symptoms as pain, stiffness, locking, and lack of endurance and fatigability.  He stated that his pain was worse in the right knee than in the left and indicated that he takes pain medication to reduce the symptoms.  He complained of once-daily flare ups that cause the pain to increase.  He stated that the precipitating factor for the pain flare ups is standing for more than 20 minutes or walking for more than five to seven minutes.  He reported that rest and medication relieve the pain.  The Veteran reported the use of a walking stick for the preceding 8 years and reported that he used bilateral knee braces "off and on" for the preceding two years; he indicated that they were provided by the VA Medical Center in Lake City, Florida.  The examiner noted that the arthritis had "slowed" the Veteran down, but did not opine on the impact it had on his occupation given that the Veteran had already retired.  

Private treatment records dated from September 2010 indicate that the Veteran underwent a right total knee arthroplasty.  The physician indicated that the Veteran had instability in both of his knees and "a significant amount of pain."  The physician noted that the Veteran had knee braces on both of his knees.  

During a February 2011 VA examination, the examiner noted tha thte Veteran's arthritis, affecting multiple joints, prelude him from doing any strenuous activities.  The examiner also noted that the Veteran's bilateral pes planus affects his ability to perform certain activities. 
 
Another VA examination was provided in April 2011, and the examiner did not find that the Veteran had total occupational impairment.  The examiner stated that the Veteran has multiple medical conditions that limit him to "the most basic, solitary, low stress types of employment, which may be difficult to obtain within the current employment horizon."  The examiner also indicated that the Veteran has difficulties with interpersonal situations, and he noted that the Veteran has pervasive trust issues.  The examiner specifically stated that the Veteran is "significantly" limited by PTSD.  

The Veteran was provided an examination in conjunction with his claim for housebound special monthly compensation in May 2012.  At that time, the Veteran reported that he can put on his own pants and shirt but needs help putting on his shoes and socks.  The Veteran also stated that he could bathe part of his body but needs his wife's help for his back, lower legs, and feet.  The examiner found that the Veteran is unable to perform dressing and undressing, bathing, grooming, and toileting on his own.  The Veteran could walk without assistance up to a few hundred yards with the use of a cane; the examiner noted that the Veteran's functional impairments are permanent.  The examiner indicated that the Veteran's upper extremities functioning is abnormal, with mild or moderate impairment bilaterally.  The examiner similarly noted that the Veteran's lower extremity functioning is abnormal, with limitation of joint motion bilaterally.  The examiner indicated that the Veteran has chronic pain in his bilateral upper and lower extremities, which limit his ability to bathe.  

The Veteran, his wife, and his son submitted statements in April and May 2012, which emphasized the difficulties posed by the Veteran's several service-connected disabilities and indicated the Veteran's inability to perform activities of daily living and the functions required for employment.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he was unemployable due to his service-connected disabilities, specifically his arthritis of the bilateral hands, arthritis of the bilateral hips, arthritis of the bilateral wrists, and degenerative joint disease of the bilateral knees.

The Veteran has consistently reported that he is unable to work due to his service connected arthritis.  The Veteran reported that he completed technical training in auto body, welding, and the U.S. Army chemical corps, but went no further in his education.  As noted, the Veteran's service-connected disabilities limit his ability perform activites of daily living, much less the tasks required of a mechanic, and there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in sedentary work.  Moreover, his symptoms from his service-connected bilateral hands, wrists, hips, and knees make work in an environment where he would have to use his hands or ambulate unrealistic.  

The Board recognizes that the VA examiners who have conducted the examinations throughout the course of the appeal have not opined that the Veteran's service-connected disabilities preclude him from working in a sedentary environment.  The Board, however, notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  The Board notes that the examiners who stated as much did not address the Veteran's anxiety disorder when opining on the matter of the Veteran's employability in a sedentary occupation.  Additionally, the Veteran's education and work history limit his suitable employment options.  Therefore, given the severity of the Veteran's service-connected anxiety and the limitations caused by that disability in conjunction with the physical limitations caused by his other service-connected disabilities, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  It thus appears that the Veteran has no specific skills to re-enter the work force and secure gainful employment.  

Therefore, in light of the Veteran's schedular eligibility for TDIU under 38 C.F.R. § 4.16(a), his competent and credible descriptions of his current symptoms and limitations associated with his service-connected disabilities, the medical evidence currently of record, as well as the Veteran's limited education and special training, the Board finds that the evidence of record for and against the Veteran's TDIU claim is at the very least in relative equipoise.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the Board regrets the delay, additional development is needed prior to adjudication of the claims of entitlement to increased ratings for degenerative joint disease of the left knee, right knee status post-total knee arthroplasty, and arthritis of the bilateral hips.  Additionally, the claim for entitlement to special monthly compensation based on aid and attendance after November 1, 2011, is also remanded.

As an initial matter, any relevant ongoing or outstanding VA medical records regarding any of the claims should be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  All ongoing private treatment records should also be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014).

In April 2012, the Veteran's wife reported that the Veteran has suffered with arthritis for many years.  She indicated that his condition has become severe enough to prevent him from doing lawn work, walking upstairs, or climbing.  She stated that he has trouble sitting down and getting back up, which prevents him from using most rest rooms.  She also noted that he cannot drive for more than 25 ro 30 minutes because his knees, legs, and feet hurt.  She stated that he cannot wash his own feet, and that he needs help getting into and out of the tub.  She also noted that he cannot shower because he fell trying to get out of the car, and he is afraid of falling in the shower.  She further reported that some days he cannot get out of bed, and other days he has to sit in a chair all day and he rarely leaves the house.  The Veteran's son also submitted a statement in April 2012.  He reported that the Veteran's condition precludes him from working and that his legs, knees, hips, and feet keep him in bed.  In a May 2012 statement, the Veteran reported that the pain in his legs is severe.  He stated that the pain lasts all night and is only eased by medication.  

In his July 2013 VA Form 9 Substantive Appeal, the Veteran's representative indicated that the Veteran's right knee residuals of total arthroplasty are worse than currently evaluated.  Specifically, the Veteran's representative reported that the Veteran contends that the surgery for his right knee was not completely successful and that he still has painful motion and weakness.  

The Board notes that the most recent examination that took into account any of the Veteran's arthritis, including his bilateral hips and his left knee, as well as his right knee residuals of a total knee arthroplasty, was conducted in February 2011, almost five years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA and private treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his residuals of a total right knee arthroplasty, left knee degenerative joint disease, and arthritis of the bilateral hips.

Given the allegation of worsening, the Veteran's report of symptoms that were not reflected in the previous VA examination with regard to his residuals of a right knee total arthroplasty, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's residuals from right knee total arthroplasty, left knee degenerative joint disease, and arthritis of the bilateral hops, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

In June 2013, the Veteran filed a timely NOD regarding the rating decision that awarded special monthly compensation based on housebound criteria from September 20, 2010, until November 1, 2011.  See 38 C.F.R. §§ 20.201, 20.300, 20.302.  The Veteran's representative clarified the intent of that NOD in September 2014.  Significantly, however, to date, the AOJ has not issued a SOC in response.  Thus, the Board is required to remand the matter for issuance of a Statement of the Case addressing the issue.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the RO/AMC should then obtain the Veteran's recent private treatment records.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2.  The RO should also obtain any outstanding VA treatment records.  All efforts to obtain these records must be documented in the claims file.

3.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected degenerative joint disease of the left knee and status post-total right knee arthroplasty for the entire period on appeal.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's left knee degenerative joint disease and status post-total right knee arthroplasty.  The examiner should provide the following information:

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knees, determine if the knees lock and if so the frequency of the locking, and note the presence of any effusion into the joints.  

a.  Please state range of motion findings in all directions.  The examiner should note the degree of severity of any instability or subluxation of the knees and hips, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

b.  Please comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected left hip disability. These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms. 

c.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  After the above development is complete, schedule the Veteran for a VA examination to determine the nature and severity of the Veteran's service-connected degenerative joint disease of the bilateral hips for the entire period on appeal.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary studies or tests are to be accomplished (with all findings made available to the examiner), and all clinical findings should be reported in detail.

The examiner should describe all pertinent symptomatology associated with the Veteran's arthritis of the bilateral hips.  The examiner should provide the following information:

a.  Please state range of motion findings in all directions.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

b.  Please comment on whether there is weakened movement, excess fatigability, or incoordination that is attributable to the service-connected left hip disability. These determinations must be expressed in terms of the degree of additional range of motion that is lost due to these symptoms. 

c.  The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5.  Provide the Veteran with a Statement of the Case regarding the issue of entitlement to special monthly compensation based on housebound criteria after November 1, 2011, and advise him of the time period in which to perfect the appeal.  If the Veteran perfects his appeal of these issues in a timely fashion, the case should then be returned to the Board for further appellate review, if otherwise in order.

6.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


